Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined.
Claims 1 , 3, 8-10 and 18 have been amended on October 24, 2022.
Claims 1-20 are pending in this action.

Response to Arguments
Applicant's arguments, see under “Claim Rejection – Non-Statutory Double Pateting” filed October 24, 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On page 8 of the remark, Applicant respectfully traverses the double-patenting rejections in view of the amendments to independent claims 1, 10, and 18 submitted in this response. Claims 1-20 in the present application, particularly as amended, are nonobvious over claims 1— 21 of U.S. Patent No. 11,061,783.

In responses:

Examiner disagreed because Applicant fails to provide a clear explanation and clearly specify which limitations of the amended claims 1, 10 and 18 are not obvious over claims 1-21 of U.S. Patent No. 11,061,783.  

That is applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In responses:

Examiner disagreed because one of ordinary skill in the art would clearly recognize independent claims of current application is an obvious variation of the claimed subject matter of independent claims of patent US 11,061,783 because both comprising (1) a memory device, (2) a first error checking and correct circuit for receiving data from the memory device and outputting a first error signal, (3) a second error checking and correct circuit for receiving data from the memory device and outputting a second error signal and (4) comparison circuit for comparing the first error signal and the second error signal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,061,783. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
U.S. Patent No. 11,061,783
As per claim 1: (Currently Amended)

A device comprising: 

As per claim 8: (Currently Amended)
 “comprising the memory coupled to the first error check and correct circuit and to the second error check and correct circuit , wherein the memory to provide the set of data to the first error check and correct circuit and the second error check and correct circuit in parallel”

As per claim 1: (Currently Amended)

a first error check and correct circuit that includes: 

an error output configured to provide a first error signal;

a data output configured to provide a first set of corrected data 

a second error check and correct circuit that includes: 






an error output configured to

 provide a second error signal 

a data output configured to provide a second set of corrected;  and 

a comparison circuit that includes: 

a first error input coupled to the error output of the first error check and correct circuit;  

a second error input coupled to the error output of the second error check and correct circuit;  

a first data input coupled to the data output of the first error check and correct circuit;  and 

a second data input coupled to the data output of the second error check and correct circuit. 


As per claim 2:
….a force error input… 

As per claim 1:

A circuit, comprising: 

a memory comprising a data output;  an input coupled to the data output of the memory;  and 








a first error checking circuit, comprising: 


a first error check output;  





a second error checking circuit configured to perform an error check simultaneously with the first error checking circuit, comprising: 

an input connected to the input to the first error checking circuit and connected to the data output of the memory;  and 

a second error check output;  






a comparison circuit, comprising: 


a first input coupled to the first error check output;  and

 a second input coupled to the second error check output. 







As per claim 2:
… force error output… 

As per claim 10: (Currently Amended)

A device comprising: 

a first error check and correct circuit configured to:  determine whether an error is present in a set of data;  provide a first error signal based on whether the error is present in the set of data;  and provide a first set of corrected data that corresponds to the set of data;  

a second error check and correct circuit configured to, concurrent with the first error check and correct circuit:   determine whether the error is present in the set of data;  provide a second error signal based on whether the error is present in the set of data;  and provide a second set of corrected data that corresponds to the set of data;  and 

a comparison circuit coupled to the first error check and correct circuit and to the second error check and correct circuit, wherein the comparison circuit is configured to: compare the first error signal to the second error signal;  and compare the first set of corrected data to the second set of corrected data. 
As per claim 9:

An error detection circuit, comprising: 

a first error checking circuit coupled to an input signal and configured to detect an error in an input data value received at the input signal;  



a second error checking circuit connected in parallel with the first error checking circuit, and coupled to the input signal simultaneously with the first error checking circuit and configured to detect the error in the input data value coupled to the first error checking circuit;  and 



a comparison circuit coupled to the first error checking circuit and the second error checking circuit, and configured to detect a difference in error checking of the input data value by the first error checking circuit and error checking of the input data value by the second error checking circuit. 

As per claim 18: (Currently Amended)

A method comprising: 





 determining, by a first error check and correct circuit and the second error check and correct circuit, whether an error is present in the set of data;  


determining by a second error check and correct circuit, whether the error is present in the set of data.

providing a first error signal by the first error check and correct circuit;  providing a second error signal by the second error check and correct circuit;  

comparing the first error signal to the second error signal;  providing a first set of corrected data based on the set of data by the first error check and correct circuit; providing a second set of corrected data based on the set of data by the second error check and correct circuit;  and comparing the first set of corrected data to the second set of corrected data. 
As per claim 16:

A method for error checking, comprising: 

providing, by a memory, a data value to a first error checking circuit and to a second error checking circuit connected to the same data value in parallel; 


 verifying, by the first error checking circuit, the data value;  simultaneously verifying, by the second error checking circuit, the same data value as the first error checking circuit;  and








 comparing, by a comparison circuit, a result of the verifying by the first error checking circuit and a result of the verifying by the second error checking circuit. 


One of ordinary skill in the art would clearly recognize independent claims of current application is an obvious variation of the claimed subject matter of independent claims of patent US 11,061,783 because both comprising (1) a memory device, (2) a first error checking and correct circuit for receiving data from the memory device and outputting a first error signal, (3) a second error checking and correct circuit for receiving data from the memory device and outputting a second error signal and (4) comparison circuit for comparing the first error signal and the second error signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Huang (US 2004/0,243,906) in figures 3, 6-8 discloses a direct memory access unit 310 is connected and provided data to the first ECC calculation unit 324 and the second ECC calculation unit 326 so that the error correction unit 340 can verify the errors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111